Case: 18-50926      Document: 00514874066         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-50926                                 FILED
                                                                           March 14, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL ARRIAGA, III, also known as Daniel Arriaga,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:10-CR-789-1


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Daniel Arriaga, III, federal prisoner # 65810-280, moves for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
motion for writ time to be allocated to his federal sentence, arguing that his
federal sentence should be credited for the time he spent in federal custody on
a federal writ of habeas corpus ad prosequendum. The district court dismissed
the motion, stating that Arriaga was not entitled to credit because he had been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50926    Document: 00514874066    Page: 2   Date Filed: 03/14/2019


                                No. 18-50926

sentenced to consecutive sentences and had already received state credit. The
district court denied Arriaga leave to proceed IFP on appeal and certified that
an appeal would not be taken in good faith.
      By moving to proceed IFP on appeal, Arriaga challenges the district
court’s certification that the appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). As he has not shown he can raise a
nonfrivolous issue regarding the denial of his motion, Arriaga’s motion for
leave to proceed IFP is DENIED and his appeal is DISMISSED AS
FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                      2